Title: The Albany Plan of Union, 1754
From: Franklin, Benjamin
To: 


After the Committee on a Plan of Union had presented its “Short Hints” to the Albany Congress, June 28, that body discussed the proposals on eight occasions. At the last of these sittings, the morning of July 9, “The plan of the Union was debated and agreed upon, and Mr. Franklin was desired to make a draught of it as now concluded upon.” Franklin was absent from the afternoon meeting that day “by his appointment of this morning,” but at the morning session of the 10th he “reported the draught in a new form of a plan of a Union agreeable to the determination of yesterday.” The paper was read paragraph by paragraph and debated both morning and afternoon. Finally it was “Resolved. That the Commissioners from the several Governments be desired to lay the same before their respective constituents for their consideration, and that the Secretary to this Board transmit a copy thereof with their vote thereon to the Governor of each of the Colonies which have not sent their Commissioners to this Congress.”
Unfortunately, the minutes do not record the details of the vote on this resolution, and Atkinson’s “Memo Book” is no help, for, curiously enough, it omits all mention of this debate and vote. The other evidence is sharply contradictory. Writing to Colden from New York, July 21, on his way home, Franklin admitted that there had been “a great deal of Disputation about the Plan” during the Congress, “but at length we agreed on it pretty unanimously.” Thomas Pownall, who observed the proceedings, wrote in a letter to England, July 23, that “What appears in the Minutes was the Unanimous Opinion of all mett except N York and in some points Mr. Norris of Philadelphia and he only so far differ’d as the Principles of the Party he is at the head of lead him to appear.” A committee of the Connecticut Assembly appointed to study the Albany Plan reported in October that “The gentlemen, who went commissioners from the colony of Connecticut, objected to the proposed plan; and thought they were never answered or obviated, and therefore never came into, or gave any consent to the same.” Writing in the 1780s, Thomas Hutchinson declared flatly that the plan was “unanimously voted,” and Franklin stated twice in the same decade that it was “unanimously agreed to.” At about the same time or a little later, William Smith, the New York historian, whose father had been a member of the Committee on the Plan of Union at Albany, wrote that “Except Mr. Delancey, every member consented to this plan, and qualified as he was rather for short altercation than copious debate, he made no great opposition.” While these statements cannot be reconciled, probably Hutchinson’s and Franklin’s later memories were at fault, and there was opposition to the final vote at least from the Connecticut commissioners and from some of the New York representatives. A somewhat oblique passage in Franklin’s autobiography also suggests that Pownall may have been correct in indicating that Isaac Norris disliked the plan.
Detailed comparison of the text of the Albany Plan of Union as entered on the official record with the committee’s “Short Hints” presented June 28 shows clearly that the discussions which had taken place on the floor of the Congress produced many alterations and additions in details but few major changes in substance. The headings of both documents agreed in calling for “one General Government,” but the committee’s “Short Hints” proposed to include “all the British dominions on the continent,” while the final plan specifically named the individual colonies from New England south to the Carolinas omitting Delaware and ignoring Nova Scotia and Georgia. Again, the final plan was more specific in the matter of the representation to be allowed each colony in the Grand Council, at least at the start. The numbers ranged from two each for New Hampshire and Rhode Island to seven each for Massachusetts and Virginia, but the plan provided that after the first three years the quotas were to be based, as they were in the committee’s scheme, on the relative amounts of money raised in each colony for the common treasury. The final plan provided for the election of a speaker by the Grand Council and stipulated that upon the death of the president general the speaker was to succeed temporarily to his powers, while neither Franklin’s original scheme nor the committee’s proposals mentioned a speaker or indicated who was to take over the chief executive’s responsibilities in case of that official’s death. The final plan also arranged for the temporary filling of vacancies in minor offices when necessary, as the committee’s proposals had not done.
In contrast, the plan approved by the Congress was less specific than either Franklin or the committee had been on the sources of revenues for the new central government. They had suggested particular duties and excises which seemed most equitable, but the final plan simply authorized the levying of “such General Duties, Imposts, or Taxes” as appeared most equal and just and least inconvenient. The committee had proposed the appointment of a treasurer in each colony and the local retention of funds until paid out on orders of the president general and Grand Council; the final plan contained a similar provision but also called for a general treasurer and common treasury to which funds might be transferred by the “particular” treasurers if so required.
One striking change concerns the buying of land from the Indians. The committee’s scheme had authorized the president general and Grand Council to make such purchases only “of Lands not within the bounds of perticuler Colonies”; the Congress plan contains the same limitations but adds: “or that shall not be within their Bounds when some of them are reduced to more Convenient Dimensions.” As Franklin later indicated in his commentary on the plan, this addition was aimed at the colonies with sea-to-sea charters; they would include Virginia and the two Carolinas, none of which was represented at Albany, and Massachusetts and Connecticut, both of which were. It is not surprising that this provision should cause disquiet among the Connecticut commissioners, all of whom were members of the Susquehannah Company, at that very time attempting to buy Indian lands within Pennsylvania’s boundaries on the strength of their colony’s prior charter. The last significant addition to be mentioned here which grew out of the discussions of the Congress was one authorizing the president general and Grand Council to make laws for the settlements established on such land purchases “till the Crown shall think fit to form them into Particular Governments.” Here is a pale foreshadowing of the scheme adopted in the Northwest Ordinance of 1787 for the creation of “territorial” governments as a transitional step in the evolution of new states. Other, less important changes incorporated in the final plan will be indicated in footnotes at the appropriate places in the text.
It is necessary to discuss here the questions of primary authorship of the Albany Plan and of the source or sources for its ideas and phraseology, because of a controversy on these points over the past several years. Professor Lawrence H. Gipson has contended that Thomas Hutchinson played a much larger part in the framing of the plan than he has usually been given credit for; that, like Franklin, he had drafted a plan before the Congress met; that this paper was considered by the commissioners; and that many of its provisions and even more of its phraseology appeared in the final text that Franklin presented to the Congress on the morning of July 10, in obedience to the instructions given him the day before. This view has been sharply challenged, especially by Professor Verner W. Crane.
With one important exception the later statements by Franklin and Hutchinson on the responsibility for the plan support the traditional view of Franklin’s primary authorship. Those statements closest in time to the meeting of the Congress come from Franklin. On July 14, three days after the adjournment he wrote to Colden, “The Commissioners agreed on a Plan of Union, viz. from N Hampshire to So. Carolina inclusive: the same with that of which I sent you the Hints, some few Particulars excepted.” Five and a half months later, writing to Peter Collinson, December 29, he referred to the influence of “the commissioners from the 2 popular Governments” (Connecticut and Rhode Island), and added: “For tho’ I projected the Plan and drew it, I was oblig’d to alter some Things contrary to my Judgment, or should never have been able to carry it through.” From this claim to primary authorship Franklin never deviated; writing in 1788 he remembered that at Albany “A Committee was then appointed one Member from each Colony, to consider the several Plans and report. Mine happen’d to be prefer’d, and with a few Amendments was accordingly reported.”
Hutchinson’s earliest known statement is in a letter dated Oct. 27, 1769, to Sir Francis Bernard, governor of Massachusetts, discussing the nonimportation movement and efforts for concerted action against parliamentary taxation. He referred to the earlier attempt at colonial union: “At the congress at Albany in 1754 I was in favour of an Union of the governments for certain Purposes and I drew the Plan which was then accepted [but] if I had imagined such absurd notions of government could ever have entred unto the heads of the Americans as are now Publickly avowed I should then have been against any sort of union as I was for it.” Thus fifteen years after the event Hutchinson emphatically claimed authorship of the Albany Plan, but some years later he ascribed it to Franklin equally emphatically three times. In the third volume of his History of Massachusetts Bay, written in England during the 1780s, he declared: “The plan for a general union was projected by Benjamin Franklin, Esq., one of the commissioners from the province of Pennsylvania, the heads whereof he brought with him.” And again, “Mr. Franklin defended his own plan” against Shirley’s counter-proposals later in 1754. In the autobiographical sketch he wrote during the same decade Hutchinson was even more specific: “The same famous Dr. Franklin was one of the Commissioners from Pensilvania. He, with Mr. Hutchinson, were the Committee who drew up the plan of Union, and the representation of the state of the Colonies. The former was the projection of Dr. F., and prepared in part before he had any consultation with Mr. H., probably brought with him from Philadelphia; the latter was the draught of Mr. H.”
Reconciliation of Hutchinson’s one statement of his own authorship with his three statements of Franklin’s authorship and Franklin’s own three, is virtually impossible. If Hutchinson was correct in 1769, he was wrong three times in the 1780s, and Franklin was wrong twice in 1754 and once in 1788. Gipson’s explanation of Hutchinson’s several repudiations of his own authorship is that “his one aim in these writings seems to have been—with the American union then a fact—to place the chief responsibility for promoting earlier unions on the shoulders of his one-time friend, Franklin, who was now his enemy and that of all American loyalists.” This argument is plausible but hardly convincing, and it does not explain why Franklin should have misstated his part three times, two of them while the events of the Congress were fresh in his memory. On balance, the six statements in support of Franklin’s primary authorship seem the more weighty.
Professor Gipson believes that the text of a plan of union prepared by Hutchinson before the Albany meeting is to be found in one of two draft plans located among the Trumbull Papers in the Connecticut State Library, and that Franklin used it extensively in preparing the “draught in a new form” he laid before the Congress on July 10, which became the text of the final Albany Plan. Both these drafts are in the handwriting of Jonathan Trumbull, not an Albany commissioner but a member of the Connecticut Council who apparently served as secretary of the committee appointed by the Assembly to report on the Albany Plan after it was brought back by the commissioners. Both manuscripts contain cancellations and interlinear additions in Trumbull’s hand. Internal evidence establishes that the shorter of the two plans is the earlier in composition, though they are bound in reverse order among the Trumbull Papers. Merely for convenience, they will be called here the Trumbull Short Plan and the Trumbull Long Plan, without any intention of ascribing authorship by these names.
No contemporary document has been found that mentions a written plan prepared by Hutchinson or any other person in Massachusetts before the Albany meeting. Franklin states in his autobiography that “several of the Commissioners had form’d Plans of the same kind” as his own, but he does not identify the authors nor say whether their plans had been written out—any more than his had been before he set it down in outline form for James Alexander in New York on his way to Albany. The official minutes record, June 24, that a committee was appointed “to prepare and receive Plans or Schemes” and “to digest them into one general plan,” but these minutes do not say what documents the committee was expected to receive. It is therefore an assumption only, though not an unreasonable one, that there were other written plans similar in general purport to Franklin’s “Short Hints.” An equally reasonable contrary assumption is that Hutchinson and others presented their ideas orally rather than in writing. No proof of either assumption has been found.

It is well known that Governor Shirley, Hutchinson, and other Massachusetts leaders were strong advocates of a colonial union before the Albany meeting, and the commission Shirley gave his delegates was the only one which mentioned the adoption of “articles of Union and Confederation” as one of the objects of the Congress. Certainly the Massachusetts commissioners arrived with some plan in mind, whatever its content and form. After careful study of all the available evidence, the present editors believe that neither the Trumbull Short Plan nor the Trumbull Long Plan, with or without the emendations appearing on the manuscripts, represents the text of a paper written before the Albany meeting and presented to the Congress or its committee for consideration.
A complete exposition of the reasons for this conclusion would require far more space than is appropriate for this headnote. It may be said in general, however, that the argument in favor of identifying one of the documents in Trumbull’s hand with a pre-Albany plan by Hutchinson rests for the most part on a series of assumptions which cannot be proved (or positively disproved) because the necessary external evidence does not exist. A major reason for rejecting the Gipson identification is found in a detailed textual analysis of the five central documents concerned. They are: 1. Franklin’s “Short Hints,” which we know was laid before the Congress committee (above, p. 337); 2. The committee’s “Short Hints,” presented to the Congress on June 28 (above, p. 361); 3. The Albany Plan of Union, agreed to in principle, July 9, reduced to a “new form” by Franklin and presented to the Congress on the morning of July 10 and referred to the various assemblies the same afternoon; 4. The Trumbull Short Plan; 5. The Trumbull Long Plan.

For this purpose an arrangement of the five documents in parallel columns is necessary, with those phrases or sentences relating to the same topics placed together, without regard to their order in the different documents. Such an arrangement reveals clearly the close relationship between Franklin’s “Short Hints” and the committee’s “Short Hints,” and between the final Albany Plan and the two Trumbull plans. An obvious reason for the considerable differences in wording between the two groups is that the first two papers are merely outlines of proposals for consideration, while those in the second group are fully worked out plans. The Albany Plan is known to be the “new form” that Franklin prepared for final action after the Congress had debated the committee’s “Short Hints” at length; their differences in wording are quite in keeping with the different purposes they were designed to serve.
Gipson has used the similarities within each of the two groups and the differences between the two as a major basis for his hypothesis. He believes that Franklin borrowed the phraseology of Hutchinson’s pre-Albany plan (exemplified in one of the Trumbull documents) for use in the “new form” into which he recast the committee’s “Short Hints” after the latter had been debated and amended in the Congress. In this way Gipson both explains the similarity in wording of the final Albany Plan and the Trumbull plans and supports his hypothesis that the Trumbull plans were written before the Congress met. Just why Franklin should have made such a borrowing is not clear. By 1754 he had been writing for the public—and writing fluently and well—for more than thirty years; moreover, as an active member of the Pennsylvania Assembly he had repeatedly taken part in the drafting of committee reports, messages to the governor, and bills, which embodied the results of discussions of a deliberative body. In short, he was an old hand at just the sort of writing the Congress asked him to undertake. With all this background, he certainly would have felt no need to resort to the phraseology of a document written by another man which had not served as the basis for the Congress debates. Such a suggestion must be rejected unless positive evidence in its favor can be produced.
Closer examination of the wording of the five documents, arranged in parallel columns by topics, suggests strongly that both Trumbull plans were written after the Albany Plan, not before it. They are almost certainly two stages of an attempt to revise it into something more acceptable to many New Englanders. It is true that in many passages there is nothing to indicate an order of composition. In others, however, the priority of the Albany Plan seems probable, and in a few almost conclusive. The latter is especially the case if the emendations in the Trumbull documents are taken into account.
For example, the Albany Plan declares “That the said General Government be administered by a President General.” The Trumbull Short Plan reads the same except that “one” replaces “a” before “President General.” Unamended, the Trumbull Long Plan repeats the words of the Trumbull Short Plan, but the changes in the manuscript are significant: “That [inserted above: in] the said General Government [Government is struck through and inserted above is: Union, The Ordering and Directing of the Affairs thereof] be administered by one President General.” These emendations were certainly made after the action of the Congress.
The probable chronological relationship of the five documents is best shown in the opening lines of the sections dealing with the powers of the president general (called “governor general” in Franklin’s “Short Hints”) and the Grand Council:
Franklin’s “Short Hints”:  To order all Indian Treaties
Committee’s “Short Hints”:  To hold or order all Indian Treaties, regulate all Indian Trade, make Peace and Declare War with the Indian Nations
Albany Plan: That the president General, with the Advice of the Grand Council, hold or Direct all Indian Treaties in which the General Interest or Welfare of the Colony’s may be Concerned; and make Peace or Declare War with Indian Nations.
Trumbull Short Plan: That the President General with the Advice and Consent of the Grand Council hold and Direct all Indian Treaties in which the General Interest or Welfare of These Colonies may be concerned; and make peace or declare Warr with Indian Nations
Trumbull Long Plan: That the President General with the Grand Council Summoned and Assembled for that Purpose, or a Quorum of Them as aforesaid shall hold and direct all Indian Treaties in which the General Interest or Welfare of these Colonies may be Concerned; and make Peace or Declare Warr with Indian Nations.
Each of the documents after the first adds words not found in that next above it. The nature of these additions suggest strongly that the documents were composed in the order here indicated. Comparison of passages closely following the one above quoted, supports the same conclusion, especially when it is recognized that the two Trumbull plans originated in New England, where neither Massachusetts nor Connecticut people were anxious to have their asserted bounds “reduced to more convenient dimensions,” as the Albany Plan proposed. Their altered phraseology appears to be a conscious effort to soften the implications of wording adopted by a more widely representative group:
Franklin “Short Hints”: make all Indian purchases not within proprietary Grants.
Committee’s “Short Hints”: Make all Indian Purchases of Lands not within the Bounds of Perticuler Colonies.
Albany Plan: That they Make all Purchases from the Indians for the Crown, of Lands now not within the Bounds of Particular Colonies or that shall not be within their Bounds when some of them are reduced to more Convenient Dimensions.
Trumbull Short Plan: That They make all purchases from Indians for the Crown of Lands not now within the Bounds of particular Colonies, or That shall not be within Their Bounds when the Dimention [written directly upon the first five letters of this last word is: Exten, making it read Extention] of Some of Them are rendered more Certain.
Trumbull Long Plan: That they make all purchases from Indians for the Crown of Lands not now within the Bounds of particular Colonies, or That shall not be within their bounds when the Extention of Some of them are rendered more Certain.
Such differences as these appear to the present editors as almost conclusive evidence that the two documents in Trumbull’s hand, whatever their authorship, were composed and revised after the Albany Plan was approved by the Congress. Both in content and in phraseology they appear to be later modifications, not sources, of the Albany Plan. And since they are in many details so contrary to what Franklin advocated, it is certain that he could have had nothing to do with their composition; hence their texts are not included in this edition of his papers. On the other hand, the sequence from Franklin’s “Short Hints” through the committee’s “Short Hints” to the final plan as written out by Franklin and approved by the Congress is clearly established by the complete textual analysis. The plan was based initially on Franklin’s “Short Hints”; it was modified and altered in some particulars by the views of other delegates (doubtless including Hutchinson) in order to gain the support of a majority; and it was cast in final form once again by Franklin.
 
[July 10, 1754]
Plan of a Proposed Union of the Several Colonies of Masachusets-bay, New Hampshire, Coneticut, Rhode Island, New York, New Jerseys, Pensilvania, Maryland, Virginia, North Carolina, and South Carolina, For their Mutual Defence and Security, and for Extending the British Settlements in North America.
That humble Application be made for an Act of the Parliament of Great Britain, by Virtue of which, one General Government may be formed in America, including all the said Colonies, within and under which Government, each Colony may retain its present Constitution, except in the Particulars wherein a Change may be directed by the said Act, as hereafter follows.

  
  
  
President General
That the said General Government be administred by a President General, To be appointed and Supported by the Crown, and a Grand Council to be Chosen by the Representatives of the People of the Several Colonies, met in their respective Assemblies.


Grand Council.


Election ofMembers.
That within Months after the passing of such Act, The House of Representatives in the Several Assemblies, that Happen to be Sitting within that time or that shall be Specially for that purpose Convened, may and Shall Choose Members for the Grand Council in the following Proportions, that is to say.






Masachusets-Bay
7.


New Hampshire
  2.


Conecticut
  5.


Rhode-Island
  2.


New-York
  4.


New-Jerseys
  3.


Pensilvania
  6.


Maryland
  4.


Virginia
  7.


North-Carolina
  4.


South-Carolina
   4.



  48.





Place of first meeting.
  Who shall meet for the first time at the City of Philadelphia, in Pensilvania, being called by the President General as soon as conveniently may be, after his Appointment.


New Election.
  That there shall be a New Election of Members for the Grand Council every three years; And on the Death or Resignation of any Member his Place shall be Supplyed by a New Choice at the next Sitting of the Assembly of the Colony he represented.


Proportion of Members after first 3 years.
  That after the first three years, when the Proportion of Money arising out of each Colony to the General Treasury can be known, The Number of Members to be Chosen, for each Colony shall from time to time in all ensuing Elections be regulated by that proportion (yet so as that the Number to be Chosen by any one Province be not more than Seven nor less than Two).


Meetings of Grand Council.
  That the Grand Council shall meet once in every Year, and oftner if Occasion require, at such Time and place as they shall adjourn to at the last preceeding meeting, or as they shall be called to meet at by the President General, on any Emergency, he having first obtained in Writing the Consent of seven of the Members to such call, and sent due and timely Notice to the whole.


Call.


Speaker.
  That the Grand Council have Power to Chuse their Speaker, and shall neither be Dissolved, prorogued nor Continue Sitting longer than Six Weeks at one Time without their own Consent, or the Special Command of the Crown.


Continuance.


Member’s Allowance
  That the Members of the Grand Council shall be Allowed for their Service ten shillings Sterling per Diem, during their Sessions or Journey to and from the Place of Meeting; Twenty miles to be reckoned a days Journey.


Assent of President General. His Duty.
  That the Assent of the President General be requisite, to all Acts of the Grand Council, and that it be His Office, and Duty to cause them to be carried into Execution.


Power of President and Grand Council. Peace and War.
  That the President General with the Advice of the Grand Council, hold or Direct all Indian Treaties in which the General Interest or Welfare of the Colony’s may be Concerned; And make Peace or Declare War with the Indian Nations. That they make such Laws as they Judge Necessary for regulating all Indian Trade. That they make all Purchases from Indians for the Crown, of Lands not within the Bounds of Particular Colonies, or that shall not be within their Bounds when some of them are reduced to more Convenient Dimensions. That they make New Settlements on such Purchases, by Granting Lands in the Kings Name, reserving a Quit Rent to the Crown, for the use of the General Treasury. That they make Laws for regulating and Governing such new Settlements, till the Crown shall think fit to form them into Particular Governments.


Indian Purchases.


New Settlements


Laws to Govern them.


Raise Soldiers &c. Lakes. 
  That they raise and pay Soldiers, and build Forts for the Defence of any of the Colonies, and equip Vessels of Force to Guard the Coasts and Protect the Trade on the Ocean, Lakes, or Great Rivers; But they shall not Impress Men in any Colonies, without the Consent of its Legislature. That for these purposes they have Power to make Laws And lay and Levy such General Duties, Imposts, or Taxes, as to them shall appear most equal and Just, Considering the Ability and other Circumstances of the Inhabitants in the Several Colonies, and such as may be Collected with the least Inconvenience to the People, rather discouraging Luxury, than Loading Industry with unnecessary Burthens. That they may a General Treasurer and a Particular Treasurer in each Government, when Necessary, And from Time to Time may Order the Sums in the Treasuries of each Government, into the General Treasury, or draw on them for Special payments as they find most Convenient; Yet no money to Issue, but by joint Orders of the President General and Grand Council Except where Sums have been Appropriated to particular Purposes, And the President General is previously impowered By an Act to draw for such Sums.


Not to Impress


Power to make Laws Duties &c.


Treasurer.


Money how to Issue.


Accounts.
  That the General Accounts shall be yearly Settled and Reported to the Several Assembly’s.


Quorum.
  That a Quorum of the Grand Council impower’d to Act with the President General, do consist of Twenty-five Members, among whom there shall be one, or more from a Majority of the Colonies. That the Laws made by them for the Purposes aforesaid, shall not be repugnant but as near as may be agreeable to the Laws of England, and Shall be transmitted to the King in Council for Approbation, as Soon as may be after their Passing and if not disapproved within Three years after Presentation to remain in Force.


Laws to be Transmitted.


Death of President General.
  That in case of the Death of the President General The Speaker of the Grand Council for the Time Being shall Succeed, and be Vested with the Same Powers, and Authority, to Continue until the King’s Pleasure be known.



Officers how Appointed.
  That all Military Commission Officers Whether for Land or Sea Service, to Act under this General Constitution, shall be Nominated by the President General But the Approbation of the Grand Council, is to be Obtained before they receive their Commissions, And all Civil Officers are to be Nominated, by the Grand Council, and to receive the President General’s Approbation, before they Officiate; But in Case of Vacancy by Death or removal of any Officer Civil or Military under this Constitution, The Governor of the Province, in which such Vacancy happens, may Appoint till the Pleasure of the President General and Grand Council can be known. That the Particular Military as well as Civil Establishments in each Colony remain in their present State, this General Constitution Notwithstanding. And that on Sudden Emergencies any Colony may Defend itself, and lay the Accounts of Expence thence Arisen, before the President General and Grand Council, who may allow and order payment of the same As far as they Judge such Accounts Just and reasonable.


Vacancies how Supplied.


Each Colony may defend itself on Emergency.


